Title: To George Washington from Benjamin Hawkins, 4 November 1798
From: Hawkins, Benjamin
To: Washington, George



Tellico in the State of Tennessee 4 novr 1798

The bearer of this, Mr Silas Dinsmoor is agent of the Cherokees, and one of those chosen to carry into effect the benevolent plan devised by you, for bettering the condition of the Indians in the southern parts of the United States. He is going on a visit to the Secretary of War, and will pay his respects to you. It is with pleasure I recommend him to you, as a man who has faithfully and ably executed the trust reposed in him; and from whom you will have the satisfaction to learn, that the plan has succeeded notwithstanding the violence with which it has been assailed by the mischief makers in this quarter. The Cherokees are no longer to be called Savages, they are a decent orderly set of people, who possess unbounded confidence in the Justice of our government, and are worthy of its continued attention.
I beg you to assure Mrs Washington of my sincere wishes for a long continuance of her health and happiness to accept of the same for yourself and to believe me very sincerely and respectfully My Dear sir, your obedt humbe Servt

Benjamin Hawkins

